Citation Nr: 1115319	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  05-39 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel





INTRODUCTION

The Veteran had active military service from July 1967 to February 1969.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  In a December 2007 decision, the Board denied the Veteran's claim for service connection for PTSD.

The Veteran appealed the Board's December 2007 decision to the United States Court of Appeals for Veterans Claims (Court).  In that litigation, a Joint Motion for Remand was filed by the VA General Counsel and the appellant.  In an Order of July 2009, the Court vacated the Board's decision and remanded the matter, pursuant to the Joint Motion.  A copy of the Court's Order in this matter has been placed in the claims file.

In November 2009, the Board remanded the Veteran's claim to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further evidentiary development.

During the pendency of this appeal, the Court held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities. Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Thus, in light of Clemons v. Shinseki, the Board has recharacterizied the Veteran's claim as a claim for service connection for an acquired psychiatric disorder, claimed as PTSD, as set forth on the title page.

The appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

As noted above, in November 2009, this case was remanded to the RO/AMC for further development.  Unfortunately a review of the evidence in this case reveals that the RO did not comply with the Board's November 2009 remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board commits error as a matter of law when it fails to ensure compliance, and further remand will be mandated).

While some of the ordered development was accomplished, such as obtaining some records evidently considered by the Social Security Administration (SSA) in connection with the Veteran's claim for disability benefits, other development was not.  Determinations rendered by the SSA were not provided although, in March 2010, the Veteran told a VA examiner that he received SSA disability benefits for low back and right leg disorders. 

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat Veterans.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010) (codified at 38 C.F.R. § 3.304(f)) (2010)).  However, here, the Veteran is in receipt of a Combat Infantryman Badge.  His stressor in service is presumed and the only question is whether he has PTSD that is related to stressor(s) in service. 

In November 2009, the Board directed that the Veteran undergo a VA psychiatric examination that should include all indicated tests and studies, including psychological tests.  The Board directed that the examiner should provide a rationale for all opinions, "reconciling any diagnoses with the medical reports of Dr. N. Rodriquez Cespedes and the [SSA] records".  In March 2010, the VA psychiatric examiner diagnosed the Veteran with alcohol dependence that was unrelated to service.  However, the VA examiner did not address the opinions rendered by Dr. N. Rodriquez Cespedes, a private psychiatrist, in May 2005 (diagnosing PTSD and severe major depression) and in September 2009 (diagnosing PTSD/major depressive affective disorder).  See Stegall.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request a copy of any Social Security disability determination made regarding the Veteran and associate the records with the claims folder.  

2.  The Veteran's medical records should be returned to the examiner who performed the March 2010 VA psychiatric examination.  (If, and only if, that examiner is unavailable, should the records be forwarded for review by another VA examiner, preferably a psychiatrist, if available.  An examination may be conducted if deemed necessary, but is not required.  If the Veteran is found to have PTSD, the examiner is requested to identify the diagnostic criteria, including the specific stressor(s) supporting the diagnosis.  If the Veteran is found to have a psychiatric diagnosis other than PTSD, the examiner is requested to render an opinion as to whether it is at least as likely as not (i.e., at least a 50-50 probability) that any such diagnosed psychiatric disorder was caused by military service, or whether such an etiology or relationship is unlikely (i.e., less than a 50-50 probability).)  Based on a through review of the claims file and any examination findings, the examiner is to reconcile any diagnoses rendered with the medical reports of Dr. N. Rodriquez Cespedes in May 2005 (diagnosing PTSD and severe major depression) and in September 2009 (diagnosing PTSD/major depressive affective disorder); and the VA examiner in March 2006 (diagnosing alcohol-induced persistent amnestic disorder).

3.  Then, after ensuring any other necessary development has been completed, readjudicate the appellant's claim.  If action remains adverse to the appellant, provide him and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond. Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


